Citation Nr: 1135125	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-23 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to November 1983, June 2004 to November 2005 and May 2009 to July 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The claims of service connection for bilateral hearing loss and a right hip disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants entitlement to service connection for tinnitus.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that service connection for tinnitus is warranted because he developed this condition during service due to exposure to loud noises during combat situations, including improvised explosion device.  A VA examiner in March 2006, stated that the Veteran's tinnitus was not consistent enough at the time of the examination to be considered a result of noise-induced tinnitus.  During the June 2011 Board hearing, the Veteran testified that his tinnitus began during service and had been chronic.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Moreover, in determining whether service connection is warranted, VA must give "due consideration" to "all pertinent medical and lay evidence."  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 301-02 (1999).  In this regard, the Board notes that "continuity of symptomatology" may be established with evidence demonstrating that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In this regard, the Board highlights that, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The Federal Circuit has also held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this regard, the Board notes that, once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency (i.e., "a legal concept determining whether testimony may be heard and considered") and credibility (i.e., "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records are devoid of evidence of treatment for, or complaints of, tinnitus.  Post-service, the evidence of record reflects that the Veteran has been diagnosed as having tinnitus.  

The Board finds that given the circumstances of the Veteran's service, it is concluded that he was exposed to acoustic noise during service.  The Board also finds that the Veteran's lay statements and the medical evidence shows that he currently has tinnitus.  The Board will therefore focus on the evidence that pertains to whether his tinnitus is related to his in-service noise exposure.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

As previously noted, in March 2006, the Veteran was afforded a VA audiological examination.  The examiner stated that the Veteran's tinnitus was not consistent enough at the time of the examination to be considered a result of noise-induced tinnitus.  Significantly, however, following this examination, the Veteran reported at a June 2011 Board hearing that his tinnitus began in service and was chronic.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board finds that the evidence supports a finding that the Veteran's tinnitus was incurred during, or caused by, military service.  In making this determination, the Board notes that the Veteran is competent to report that he was exposed to acoustic trauma in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  The Veteran is also competent to report having ringing in his ears since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his or her personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting his in-service noise exposure and a continuity of symtpomatology (i.e., ringing in his ears) since service.  

The Board acknowledges the March 2006 negative nexus opinion concerning the etiology of the Veteran's tinnitus, however, the Board points out that in rendering this opinion, the VA examiner failed to acknowledge the Veteran's accounts of continued symptomatology since service.  Accordingly, because the March 2006 opinion does not contemplate the Veteran's reports of a continuity of symptomatology since service, the Board finds this opinion to be of little probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  

In sum, the record reflects that the Veteran was exposed to noise during service, has a current diagnosis of tinnitus, and has provided competent and credible statements regarding a continuity of symptomatology since service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for entitlement to service connection for tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran contends that he has bilateral hearing loss as a result of noise exposure during service.

The Board notes that the VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

While in service, the Veteran was exposed to loud noises during combat situations, including improvised explosion devices (IED).  As such, exposure to acoustic trauma is conceded.  

The Veteran was afforded a VA examination in March 2006; however, at the time, his hearing loss did not meet the requirements to qualify for service connection for VA purposes.  During the June 2011 BVA hearing, the Veteran testified that his hearing has worsened since the March 2006 VA examination.  See June 2011 BVA hearing transcript, pages 4, 5.  Considering that the Veteran's VA examination was more than five years ago and exposure to acoustic trauma during service has been conceded, the Board finds a remand is necessary to afford the Veteran a new VA examination for his bilateral hearing loss.

The Veteran is also claiming entitlement to service connection for a right hip disorder.  The Veteran was afforded a VA examination in February 2008, during which he described the pain as starting in his right hip and radiating down into his buttock and occasionally down his leg.  The Veteran was diagnosed with chronic lumbar spine strain with acute muscle spasms and sacroiliac (SI) joint dysfunction on the right side.  The Board notes that the Veteran is service-connected for a lumbosacral strain.  See May 2008 rating decision.  However, the February 2008 examiner did not offer comments and an opinion on whether the Veteran's SI joint dysfunction on the right side is directly caused by service, or proximately due to or aggravated by his service-connected lumbosacral strain.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Veteran should be afforded a new VA examination and an opinion should be obtained regarding whether the Veteran's SI joint dysfunction on the right side is causally or etiologically related to service, or is proximately due to or aggravated by his service-connected lumbosacral strain.

Lastly, as the Veteran served in the Persian Gulf his claim must be adjudicated based on the criteria for an undiagnosed illness.  On examination, the examiner should address this theory of entitlement.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed bilateral hearing loss, and right hip disorder.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed and all outstanding records have been associated with the claims file, afford the Veteran a VA examination for bilateral hearing loss.  

The claims file must be made available to and reviewed by the examiner.  Any indicated studies or tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores based on the Maryland CNC tests.

The examiner should determine whether the Veteran has hearing loss for VA purposes.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that hearing loss began during service or was otherwise caused by the Veteran's military service, to include noise exposure therein.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The examiner should specifically comment on the Veteran's statements concerning continuity of relevant symptoms since service and his exposure to noise during service as a military scout in an Infantry unit.  These statements should be deemed credible.

3.  Afford the Veteran a VA examination for his right hip disorder.  The entire claims file must be made available to the examiner in conjunction with conducting the examination of the Veteran.  A discussion of the Veteran's documented medical history and assertions should be included.  

All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail.  

The examiner is directed to clearly identify all disorders of the right hip.  For each right hip disorder, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the hip disorder found on examination was incurred in service, to include any in-service incident which resulted in a lumbosacral strain (i.e. the humvee accident).  

The examiner must also determine whether any right hip disorder found on examination was proximately due to or aggravated by the Veteran's service-connected lumbosacral strain.  If the service-connected lumbosacral strain disability aggravates (i.e., permanently worsens) the right hip disorder, the examiner should identify the impairment attributable to the aggravation.  

The physician should also state whether he has objective indications of a chronic right hip disability manifested by right hip pain which cannot be attributed to any known clinical diagnosis.

In giving the above opinions, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  

If further action is required, it should be undertaken prior to further claim adjudication.  

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

6.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).
Department of Veterans Affairs


